DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDSs filed 5/4/2020 and 12/17/2020 have been considered and initialed copies of the PTO-1449s are enclosed.

Drawings
The replacement drawings filed 12/17/2020 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,669,348 in view of Deutscher, Methods in Enzymology vol. 182 p. 738 (1990) and Dennis et al WO 2008/052187.
The patent is the parent of the instant application.  Therefore, the SEQ ID NOs are the same in the patent as in the instant application.
The patent claims are directed to antibodies and antibody drug conjugates comprising MMAE linked to anti-158P1D7 antibodies, pharmaceutical compositions thereof and methods of the using the conjugate for the treatment of cancers (glioblastoma, lung, bladder and breast) in humans.  The antibodies are recombinantly produced and are the same as those claimed by the instant invention.
The only difference between the reference and the instant invention is the recombinant production using host cells transformed with a vector comprising a polynucleotide encoding the chains of the antibody and the methods of producing the antibody and antibody drug conjugate.
Deutscher discloses that it is known to use oligonucleotides to obtain the DNA, inserting the DNA into an expression system and expressing the protein.
Dennis et al discloses methods of making antibodies, isolating said antibody and methods of using the isolated antibody to make anti body drug conjugates.  Paragraph 18 discloses inserting the polynucleotide into a vector, inserting the vector into a host cell, culturing the host cells for expression of the antibody and isolating the antibody.  Paragraphs 28+ disclose antibody drug conjugates wherein the drug is MMAE and the formation of the conjugate by linking the drug to the isolated antibody (also see para 49-98 and 64-74 and entire reference).
Since the patent claims the same antibodies and drug conjugates as the instant invention, since the patent claims that the antibodies are made recombinantly and since Deutscher discloses that it is known to use oligonucleotides to obtain the DNA, inserting the DNA into an expression system and expressing the protein and since Dennis discloses that inserting the polynucleotide into a vector, inserting the vector into a host cell, culturing the host cells for expression of the antibody and isolating the antibody in known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the antibodies of the patent using polynucleotide inserted into a vector, inserting the vector into a host cell, culturing the host cells for expression of the antibody and isolating the antibody.  The methods of making the conjugate are obvious in view of Dennis which discloses methods of linking the MMAE to the isolated antibody. 



Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. RE 47,103 in view of Deutscher, Methods in Enzymology vol. 182 p. 738 (1990) and Dennis et al WO 2008/052187.
The patent is the great-great-grandparent of the instant application.  Therefore, the SEQ ID NOs are the same in the patent as in the instant application.
The patent claims are directed to antibody drug conjugates comprising MMAE linked to anti-158P1D7 antibodies, pharmaceutical compositions thereof and methods of the using the conjugate for the treatment of bladder cancer in humans.  The antibodies are recombinantly produced and are the same as those claimed by the instant invention.
The only difference between the reference and the instant invention is the recombinant production using host cells transformed with a vector comprising a polynucleotide encoding the chains of the antibody and the methods of producing the antibody and antibody drug conjugate.
Deutscher discloses that it is known to use oligonucleotides to obtain the DNA, inserting the DNA into an expression system and expressing the protein.
Dennis et al discloses methods of making antibodies, isolating said antibody and methods of using the isolated antibody to make anti body drug conjugates.  Paragraph 18 discloses inserting the polynucleotide into a vector, inserting the vector into a host cell, culturing the host cells for expression of the antibody and isolating the antibody.  Paragraphs 28+ disclose antibody drug conjugates wherein the drug is MMAE and the formation of the conjugate by linking the drug to the isolated antibody (also see para 49-98 and 64-74 and entire reference).
Since the patent claims the same antibodies and drug conjugates as the instant invention and since the patent claims that the antibodies are made recombinantly and since Deutscher discloses that it is known to use oligonucleotides to obtain the DNA, inserting the DNA into an expression system and expressing the protein and since Dennis discloses that inserting the polynucleotide into a vector, inserting the vector into a host cell, culturing the host cells for expression of the antibody and isolating the antibody in known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the antibodies of the patent using polynucleotide inserted into a vector, inserting the vector into a host cell, culturing the host cells for expression of the antibody and isolating the antibody.  The methods of making the conjugate are obvious in view of Dennis which discloses methods of linking the MMAE to the isolated antibody.  Furthermore, since the patent claims conjugates comprising the same antibody as instantly claimed, the instantly claimed antibody is obvious over the conjugate.



Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,926,376.
The patent is the grandparent of the instant application.  Therefore, the SEQ ID NOs are the same in the patent as in the instant application.
The patent claims are directed to antibody drug conjugates comprising MMAE linked to anti-158P1D7 antibodies, pharmaceutical compositions thereof and methods of making the antibody drug conjugate.  The antibodies are the same as those in the instant application.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancers (glioblastoma, lung, bladder and breast) in humans (abstract and col. 21, lines 25-30), which is the same in the instant application.  Furthermore, since the patent claims conjugates comprising the same antibody as instantly claimed, the instantly claimed antibody is obvious over the conjugate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/           Primary Examiner, Art Unit 1643